Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 18, 2015

                                           No. 04-15-00793-CV

                                      IN RE Michael E. GEIGER

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Jason Pulliam, Justice

        On December 14, 2015, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on December 18, 2015.



                                                           _________________________________
                                                           Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2015.



                                                           ___________________________________
                                                           Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2013-CI-13615, styled Michael E. Geiger v. Paul A. Hampel, pending in
the 407th Judicial District Court, Bexar County, Texas.